Case 20-30862-KRH   Doc 11    Filed 03/10/20 Entered 03/10/20 10:18:21   Desc Main
                             Document      Page 1 of 8
Case 20-30862-KRH   Doc 11    Filed 03/10/20 Entered 03/10/20 10:18:21   Desc Main
                             Document      Page 2 of 8
Case 20-30862-KRH   Doc 11    Filed 03/10/20 Entered 03/10/20 10:18:21   Desc Main
                             Document      Page 3 of 8
Case 20-30862-KRH   Doc 11    Filed 03/10/20 Entered 03/10/20 10:18:21   Desc Main
                             Document      Page 4 of 8
Case 20-30862-KRH   Doc 11    Filed 03/10/20 Entered 03/10/20 10:18:21   Desc Main
                             Document      Page 5 of 8
Case 20-30862-KRH   Doc 11    Filed 03/10/20 Entered 03/10/20 10:18:21   Desc Main
                             Document      Page 6 of 8
Case 20-30862-KRH   Doc 11    Filed 03/10/20 Entered 03/10/20 10:18:21   Desc Main
                             Document      Page 7 of 8
Case 20-30862-KRH   Doc 11    Filed 03/10/20 Entered 03/10/20 10:18:21   Desc Main
                             Document      Page 8 of 8
